Citation Nr: 1508146	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1991 to January 1996, from February 2003 to May 2004 and from February 2005 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a hypertension; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence added to the record since the August 2008 denial is cumulative and redundant of the evidence already of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the Veteran's application to reopen his claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In a preadjudication February 2010 letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen his previously denied claim.  The letter also advised the Veteran of the bases for the prior denial.  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  Thus, VA's duty to notify has been met as to the hypertension claim.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

Although a VA medical examination was not provided in connection with the hypertension claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for hypertension was denied by the RO in an August 2008 rating decision.  The evidence of record at the time of the August 2008 decision consisted of service treatment records and VA medical records.  The RO denied the claim, noting there was no evidence of a hypertension diagnosis in service and no evidence of a link between possible hypertension after separation and his active duty service.

The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that month.  He entered a notice of disagreement in December 2008 and a statement of the case (SOC) was issued in July 2009.  Significantly, the SOC was mailed to the Veteran's proper mailing address as he continued to use the same mailing address for many years.  Nevertheless, the Veteran did not file a timely substantive appeal.  Additionally, no new and material evidence was received within the time period in which to appeal.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
In November 2009, the Veteran submitted the instant request to reopen a claim of service connection for hypertension.  In support of his claim, the Veteran submitted a copy of a December 1995 medical care note.

Based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim.  Cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156(a).  The December 1995 medical care note was from the Veteran's service treatment records, which were of record at the time of the August 2008 rating decision.  Therefore, the service treatment record is duplicative, cumulative and redundant of evidence already in the file when the Veteran's claim was reviewed in 2008.  In addition, the December 1995 medical care note fails to demonstrate a link between a current claimed disability and the Veteran's active duty service.  

Any other "new" evidence of record is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  The more recent VA treatment records continue to show treatment for high blood pressure, but this was already established at the time of the prior decision.  The new evidence, both lay and medical, does not go towards showing that the Veteran has hypertension that had its onset in service or is otherwise related to an injury, disease or event in service.

In view of the foregoing, the Board must conclude that the evidence added to the record since the August 2008 rating decision is duplicative of the evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received and the claim for service connection for hypertension is not reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.


REMAND

The Board finds that additional development is needed in this case for the claim remaining on appeal. 

A review of the entire claims file shows that the Veteran's last examination for his service-connected PTSD disorder was in March 2010, almost five years ago.  In his notice of disagreement and substantive appeal, the Veteran indicated that his condition had gotten worse and that some symptoms were uncontrollable.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Further, the VA claims folder and electronic Virtual VA file were reviewed and revealed VA treatment records related to the Veteran's service-connected PTSD disorder dating up to August 2012.  Relevant ongoing medical records should be requested. 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Physically or electronically obtain mental health treatment records dating since August 2012, including from the Central Alabama Veteran's Healthcare System and the Montgomery Veteran Center.  

2.  Thereafter, schedule the Veteran for another VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file and electronic VA mental health treatment records should be reviewed in conjunction with the examination. 

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present. 

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


